Exhibit 23.3 Data & Consulting Services Division of Schlumberger Technology Corporation [Logo] Two Robinson Plaza, Suite 200 Pittsburgh, PA 15205 Tel: 412-787-5403 Fax: 412-787-2906 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS Data & Consulting Services Division of Schlumberger Technology Corporation consents to the incorporation by reference in this Registration Statement on Form S-8 of information contained in our reports, as of 31 December 2009, 2008 and 2007, setting forth the estimates of revenues from the oil and gas reserves of Quicksilver Resources Inc. and its subsidiaries appearing in the Annual Report on Form 10-K of Quicksilver Resources Inc. for the year ended 31 December 2009. DATA & CONSULTING SERVICES DIVISION OF SCHLUMBERGER TECHNOLOGY CORPORATION By: /s/ Charles M. Boyer II Charles M. Boyer II, PG, CPG, CCG AdvisorUnconventional Reservoirs 21 April 2010
